Broyles, C. J.
1. The bill of exceptions containing no assignment of error upon the judgment overruling the demurrer to the indictment, that judgment can not be reviewed by this court.
2. The accused was convicted of violating section 66 of the Georgia Military Code of 1916 (Ga. L. 1916, p. 180; Michie’s Penal Code, § 1467 (66)) which provides that “any officer or soldier who shall sell or otherwise dispose of any arms, accoutrements or other personal property belonging to the State, or issued to the State by the United States, in his custody, possession or control, or who shall issue or use such property . . in a manner other than that provided for in this act and the regulation issued in pursuance thereof, . . shall be guilty *790of a misdemeanor.” (Italics ours.) There was some evidence authorizing the verdict, and the finding of the jury having been approved by the trial judge, and no error of law being complained of, this court is without authority to interfere.
Decided February 17, 1932.
J. II. Paschall, G. W. Langford, for plaintiff in error.
John G. Mitchell, solicitor-general, contra.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.